OPINION — AG — **** LEASE PAYMENT UNDER NEW OR RE NEGOTIATED CONTRACTS **** THE LEASE PAYMENTS UNDER THE RE NEGOTIATED OR NEW CONTRACT CANNOT TOTAL MORE THAN THE BALANCE DUE ON THE ORIGINAL PURCHASE PRICE. THE ORIGINAL PURCHASE PRICE IS THAT PURCHASE PRICE AGREED UPON BETWEEN THE PARTIES IN THE ORIGINAL OR INITIAL CONTRACT BETWEEN THE PARTIES. THE BALANCE DUE ON THE ORIGINAL PURCHASE PRICE IS THE DIFFERENCE BETWEEN THE ORIGINAL PURCHASE PRICE LESS ANY LEASE PAYMENTS PAID IN. IN A RE NEGOTIATED OR NEW CONTRACT, THERE MAY BE ADDED TO THE RE NEGOTIATED OR NEW PURCHASE PRICE THE COST OF ANY REPAIRS OR IMPROVEMENT PROVIDED THE SAME CAN BE VERIFIED, AND THERE MAY ALSO BE ADDED INTEREST NOT TO EXCEED THE LEGAL RATE. CITE: 62 O.S. 1970 Supp., 430.1 [62-430.1], OPINION NO. 71-137 (TODD MARKUM)